Case 1:19-bk-11643-NWW   Doc 10 Filed 04/19/19 Entered 04/19/19 17:40:46   Desc
                         Main Document    Page 1 of 6
Case 1:19-bk-11643-NWW   Doc 10 Filed 04/19/19 Entered 04/19/19 17:40:46   Desc
                         Main Document    Page 2 of 6
Case 1:19-bk-11643-NWW   Doc 10 Filed 04/19/19 Entered 04/19/19 17:40:46   Desc
                         Main Document    Page 3 of 6
Case 1:19-bk-11643-NWW   Doc 10 Filed 04/19/19 Entered 04/19/19 17:40:46   Desc
                         Main Document    Page 4 of 6
Case 1:19-bk-11643-NWW   Doc 10 Filed 04/19/19 Entered 04/19/19 17:40:46   Desc
                         Main Document    Page 5 of 6
Case 1:19-bk-11643-NWW   Doc 10 Filed 04/19/19 Entered 04/19/19 17:40:46   Desc
                         Main Document    Page 6 of 6
